Citation Nr: 0619343	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  95-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic right hip 
disorder to include degenerative joint disease, claimed as 
secondary to a left knee disability.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1950 to December 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic right hip disorder to 
include degenerative joint disease.  In November 1999, the 
Board determined that: the veteran had not received written 
notice of the prior RO denial of service connection for a 
chronic right hip disorder to include degenerative joint 
disease and his associated appellate rights; he had submitted 
a well-grounded claim of entitlement to service connection 
for a chronic right hip disorder; and remanded that issue to 
the RO for additional action which included adjudication of 
the veteran's claim on the merits.  

In September 2000, the RO reviewed the veteran's claim for 
service connection for a chronic right hip disorder to 
include degenerative joint disease on the merits and denied 
the claim.  In May 2003, the Board denied service connection 
for a chronic right hip disorder.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In March 2004, the Court granted the parties' Joint Motion to 
Remand; vacated the May 2003 Board decision; and remanded the 
veteran's claim to the Board for additional action.  In 
August 2004, the Board remanded the veteran's claim to the RO 
for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In November 2004, the veteran's attorney submitted an 
application to reopen the veteran's claim of entitlement to 
service connection for a chronic right shoulder disorder.  It 
appears that the RO has not had an opportunity to act upon 
the application.  This is referred to the RO for action as 
may be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  
If the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2005).  


REMAND

In its August 2004 Remand instructions, the Board directed 
the RO to schedule the veteran for a VA examination for 
compensation purposes to ascertain the nature and severity of 
his chronic right hip disability.  The VA examiner was to be 
directed to advance an opinion as to:  

...  the etiology of the right hip 
disability and the relationship, if any, 
between such disorder and the veteran's 
service-connected left knee disability or 
antalgic gait resulting from the 
service-connected left knee disability.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.  The examiner must be 
provided with a copy of this remand.  The 
veteran's claims folder must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  All 
opinions expressed must be accompanied by 
a complete rationale.  

In reviewing the report of the resulting March 2005 VA 
examination for compensation purposes, the Board notes that 
the VA examiner failed to provide the requested opinion 
notwithstanding the RO's directions to do so.  The Court has 
held that the RO's compliance with the Board's remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Further, the examination report is fatally flawed to the 
extent that the VA physician concurrently stated that the 
veteran had bilateral hip degenerative arthritis diagnosed by 
X-ray studies and "the patient does not suffer from a hip 
disability on either side."  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:


1.  The veteran should schedule the 
veteran for another VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic right hip disorder 
including degenerative joint disease.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If possible, the 
evaluation should be conducted by an 
examiner who has not previously examined 
the veteran.   

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
right hip degenerative joint disease 
and/or any other identified chronic right 
hip disorder had its onset during active 
service; is in any other way causally 
related to active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
disabilities including left total knee 
replacement residuals and left lower 
extremity deep venous thrombosis 
residuals.  

Send the claims folders, including a copy 
of this REMAND, to the examiner for 
review of pertinent documents therein.  
The examination report should 
specifically state that such a review was 
conducted.

3.  Then readjudicate the veteran's claim 
of entitlement to service connection for 
a chronic right hip disorder to include 
degenerative joint disease with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2005) and the Court's 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

